     Case 20-70115-hdh11 Doc 42 Filed 08/13/20             Entered 08/13/20 11:15:03        Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.



Signed August 13, 2020                                           United States Bankruptcy Judge
______________________________________________________________________


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                  WICHITA FALLS DIVISION

        IN RE:                                             §    CHAPTER 11
                                                           §
        BOWIE REAL ESTATE HOLDINGS, LP                     §    CASE NO. 20-70115-hdh11
                                                           §
                                                           §
                 DEBTOR.                                   §

                        ORDER CONDITIONING CROSSFIRST BANK’S
                   MOTION FOR RELIEF FROM AUTOMATIC STAY [ECF NO. 27]

             Before the Court came CrossFirst Bank’s Motion for Relief from the Automatic Stay [ECF

     No. 27] (the “Motion”) filed by CrossFirst Bank (“CrossFirst”). After considering the Motion, the

     Joinder to the Motion [ECF No. 34](the “Joinder”) filed Montague County and the Montague

     County Appraisal District (the “Taxing Authorities”) and the Objection to CrossFirst Bank’s

     Motion for Relief from Stay [ECF No. 35] (the “Objection”) by Bowie Real Estate Holdings, LP

     (the “Debtor”), the arguments of CrossFirst, the Debtor and the Taxing Authorities, applicable

     authority and the record in this case, the Court finds and concludes that proper notice of the Motion

     was given, that the Court has jurisdiction to consider the Motion and the relief requested therein,




     26455573v.3
Case 20-70115-hdh11 Doc 42 Filed 08/13/20                    Entered 08/13/20 11:15:03                 Page 2 of 3




and the Court finds that the relief sought in the Motion should be GRANTED pursuant to 11 U.S.C.

§ 362(d)(3) as set forth below. It is therefore:

        ORDERED that in the event the Debtor does not close on the sale of the Real Property

Collateral 1 with receipt of funding on or before September 30, 2020, the automatic stay under 11

U.S.C. § 362 with respect to CrossFirst and the Taxing Authorities will automatically terminate

without further order of this Court to allow CrossFirst and the Taxing Authorities to exercise any

and all of their rights and remedies against their collateral, including taking all actions relative to

foreclosure of the Real Property Collateral; it is further

        ORDERED that CrossFirst, the Taxing Authorities, and the Debtor are authorized to take

all actions necessary to effectuate the relief granted in this Order in accordance with the terms of

the Order; and it is further

        ORDERED that the Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Final Order.

                                         ### END OF ORDER ###


SUBMITTED BY:

/s/ Michael S. Held_________________
JACKSON WALKER LLP
Michael S. Held
Vienna F. Anaya
2323 Ross Avenue, Suite 600
Dallas, Texas 75201
Telephone: (214) 953-6000
Facsimile: (214) 953-5822
Email: mheld@jw.com
vanaya@jw.com

COUNSEL FOR CROSSFIRST BANK



1
        Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.


26455573v.3
Case 20-70115-hdh11 Doc 42 Filed 08/13/20   Entered 08/13/20 11:15:03   Page 3 of 3




AGREED AS TO FORM:

QUILLING, SELANDER, LOWNDS, WINSLETT & MOSER, P.C.

/s/ John Paul Stanford
John Paul Stanford
State Bar No. 19037350
2001 Bryan Street, Suite 1800
Dallas, Texas 75201-4240
(214) 871-2100 (Telephone)
(214) 871-2111 (Facsimile)
Email: jstanford@qslwm.com

COUNSEL FOR DEBTOR




26455573v.3
